Citation Nr: 1001499	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  07-04 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to April 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from November 2005 and September 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.

A review of the claims files reveals that, although the claim 
was addressed on its merits at the time of the June 2009 
hearing, the September 2006 rating decision clearly reopened 
and then denied the Veteran's claim of entitlement to service 
connection for PTSD on its merits.  However, the Board has a 
duty, under applicable law, to address the "new and material 
evidence" requirement in this claim.  If it is found that no 
new and material evidence has been submitted, the merits of 
the claim may not be considered.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 
(Fed. Cir. 2001); see also VAOPGCPREC 05-92.  Accordingly, 
the Board has recharacterized the issue to reflect the 
appropriate adjudicatory consideration of the Veteran's 
claim, as indicated on the title page of this decision.

In June 2009, the Veteran testified at a travel board hearing 
at the RO before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with his 
claims folders.  At the time of his hearing, the Veteran 
withdrew his claim of entitlement to service connection for a 
skin condition identified as Actinic Keratosis.  Thus, the 
claim is no longer before the Board for appellate 
consideration.

The merits of the Veteran's claim for service connection for 
PTSD, as well as his claim for an increased disability rating 
for bilateral hearing loss are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  A March 1989 rating decision denied service connection 
for PTSD on the bases that the Veteran did not submit new and 
material evidence to reopen the previously denied claim.  The 
Veteran did not initiate an appeal of the adverse 
determination.  

4.  The evidence received since the March 1989 rating 
decision, by itself or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for PTSD.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD, and the 
claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

The Board has considered the Veteran's claim with respect to 
VA's duties to notify and assist a claimant.  The Board finds 
that any defect with respect to content or the timing of the 
receipt of the notice requirements is harmless error in the 
case.  38 U.S.C.A. §§ 5100 et. seq. (West 2002).  Given the 
favorable outcome noted below, no conceivable prejudice to 
the Veteran could result from this adjudication.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the additional 
delay in the adjudication of this issue, which would result 
from a remand solely to allow the RO to apply the applicable 
notification and assistance duties, would not be justified.

Analysis

The Veteran is seeking to reopen his claim of entitlement to 
service connection for PTSD.  The claim was originally denied 
in a June 1988 rating decision on the basis that the Veteran 
had not submitted sufficient information to verify his 
alleged stressors.  The Veteran did not appeal the 
determination.  In March 1989, the Veteran attempted to 
reopen his claim for service connection for PTSD.  The March 
1989 rating decision denied service connection for PTSD on 
the bases that the Veteran did not submit new and material 
evidence to reopen the previously denied claim.  The Veteran 
did not appeal the March 1989 rating decision.  That decision 
is final and binding on him based on the evidence then of 
record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.150(d), 20.302, 20.1103 (2009). 

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  To reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the last 
final disallowance of the claim on any basis, including on 
the basis that there was no new and material evidence to 
reopen the claim since a prior final disallowance.  See Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The evidence associated with the claims files subsequent to 
the March 1989 rating decision includes Vet Center treatment 
records dated from July 2005 to February 2006, as well as an 
October 2005 letter from the Veteran's treating therapist as 
the Vet Center, VA treatment records indicating diagnoses of 
PTSD based on the Veteran's stated history of inservice 
stressors, copies the Veteran's service personnel records 
indicating he was assigned as a driver of a 3/4 ton vehicle 
since January 1969 and that he was assigned to this company 
from the Security Guard Company, in Vietnam, and the 
Veteran's own testimony and assertions.  The Board has 
thoroughly reviewed the evidence associated with the claims 
files subsequent to the March 1989 rating decision and finds 
that this evidence constitutes new and material evidence 
which is sufficient to reopen the previously denied claim for 
service connection for PTSD.  This evidence is certainly new, 
in that it was not previously of record.  The Board also 
finds that the submitted personnel records, indicating the 
Veteran served as both a driver of a 3/4 ton vehicle and as a 
security guard in Vietnam as he has consistently alleged, 
represent evidence that is new, not cumulative or redundant.  
This newly submitted evidence is also material because it 
provides some independent verification of the Veteran's one 
alleged stressors and also provides evidence of other 
stressors he experienced in service, including incoming 
mortar attacks on his base, and thus, it relates to an 
unestablished fact necessary to substantiate the claim.  
Therefore, the submitted military personnel evidence and 
stressor evidence raise a reasonable possibility of 
substantiating the claim.  Accordingly, the Board finds that 
new and material evidence has been presented to reopen the 
Veteran's previously denied claim for service connection for 
PTSD.  


ORDER

New and material evidence having been received, the Veteran's 
claim for service connection for PTSD is reopened.  To this 
extent only, the appeal is granted.




REMAND

Having reopened the Veteran's previously denied claim of 
entitlement to service connection for PTSD, the Board may 
proceed with adjudication of this claim only after ensuring 
compliance with VA's duties to notify and assist the Veteran.  
See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2009).

The Veteran asserts that service connection is warranted for 
PTSD.  Post-service treatment records demonstrate that the 
Veteran has been diagnosed with PTSD that has been attributed 
by the October 2005 Vet Center assessment, at least in part, 
to being subjected to mortar attacks on his base during 
Vietnam and by all treatment records to his experience on a 
convoy he had hitched a ride with during an attack.  
Operational Reports and diaries for the Veteran's unit during 
this period provide independent evidence of multiple attacks 
on convoys repeatedly resulting in U.S. casualties and 
several mortar attacks on his base.  The Veteran submitted 
copies of special court-martial proceedings against him for 
sleeping on guard duty in November and December 1968.  
Moreover, another record shows a statement from one of his 
superiors indicating that the Veteran had been assigned as a 
driver of a 3/4 ton truck since January 1969 but had been 
unsuccessful in getting his MOS changed because of his court-
martials.  While the foregoing evidence does not corroborate 
every detail of the Veteran's alleged stressor and does not 
unequivocally place the Veteran there at the time of each 
attack, the Board finds that the evidence appears consistent 
with his assertions.  It does indicate that he was involved 
with convoys for most of his service in Vietnam, despite his 
MOS not reflecting such.  The Unit histories also show 
numerous attacks on convoys resulting in US causalities.  
Moreover, corroboration of every detail of a claimed stressor 
is not required.  See Pentecost v. Principi, 16 Vet. App.124 
(2002); Suozzi v. Brown, 10 Vet. App. App. 307, 311 (1997) 
(detailed corroboration of physical proximity to, or 
firsthand experience with, the alleged stressors is not 
required in order to establish that the stressors actually 
occurred).  Therefore, the Board finds that there is 
sufficient corroboration of record of the Veteran's alleged 
stressors.  

Although the Veteran has been diagnosed with PTSD in the 
past, he should be provided a VA psychiatric examination to 
determine if he currently has PTSD as a result of the 
corroborated stressors identified above.  

With regard to the Veteran's claim for an increased 
disability rating for his bilateral hearing loss, the Board 
notes that he was last afforded a VA audiological examination 
in August 2005 to assess the current severity of his service-
connected disability, over 4 years ago.  The Veteran 
submitted a January 2007 private audiological evaluation 
which appears to show increased hearing loss since the August 
2005 VA audiological examination, however the evaluation is 
an uninterpreted air and bone conduction audiogram in 
graphical form only and the examiner did not provide an 
interpretation of the audiometric readings contained on the 
graph.  The Board notes that it is precluded from 
interpreting pure tone threshold results in order to 
determine the severity of the Veteran's bilateral hearing 
loss disability.  See Kelly v. Brown, 7 Vet. App. 471, 474 
(1995) (finding that neither the Board nor the RO may not 
interpret graphical representations of audiometric data).  
The January 2007 private audiological evaluation should be 
reviewed by a VA audiologist and, if possible, an 
interpretation compatible with VA guidelines should be 
provided to include what speech audiometric test was used.

Evidence of record indicates that the Veteran failed to 
appear for another audiological examination scheduled in 
November 2008.  However, during his June 2009 personal 
hearing, the Veteran and his representative indicated that 
the examination had been mistakenly cancelled and requested 
that another examination be rescheduled.  The Veteran should 
be provided another VA audiologic examination to address his 
current bilateral hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the Veteran 
to undergo a VA psychiatric examination 
by a physician with appropriate expertise 
to determine the nature, extent and 
etiology of the Veteran's PTSD, if found 
to be present.  All indicated studies 
should be performed, to include 
psychological testing if appropriate, and 
all findings should be reported in 
detail.  The Veteran's claims files, 
including a copy of this remand, must be 
made available to and reviewed by the 
examiner.  The examination report is to 
reflect that such a review of the claims 
files was made.  In reviewing the 
Veteran's claims files, the examiner 
should identify and examine all records 
indicating the Veteran was initially 
assigned to a security guard unit and 
later as a driver of a 3/4 ton truck, as 
well as unit reports indicating frequent 
attacks on convoys and mortar attacks on 
the base, to the claimed stressors 
alleged by the Veteran to have occurred 
during active service.  The examiner 
should express an opinion as to whether 
it is at least as likely as not (at least 
a 50 percent probability) that the 
Veteran has PTSD as a result of any of 
the stressful events.  A complete 
rationale must be given for any opinion 
expressed, and the foundation for all 
conclusions should be clearly set forth.  
If the examiner is unable to give an 
opinion without resorting to speculation, 
the report should so state.  
The Veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on this claim.

2.  The Veteran should be afforded a VA 
audiological examination to determine the 
nature and extent of any current 
bilateral hearing loss found to be 
present.  The claims file must be made 
available to and reviewed by the examiner 
prior to the examination.  A notation to 
the effect that this record review took 
place should be included in the 
examination report.  All indicated 
studies should be performed, to include a 
full audiological evaluation.  Finally, 
the examiner should review the January 
2007 private audiological evaluation, and 
if possible, provide an interpretation of 
the puretone audiometric graph in a 
format compatible with VA guidelines.  
The examiner should also comment on 
whether or not the Maryland CNC speech 
audiometric testing was used in the 
private evaluation.  

The Veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

3.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for PTSD on a de novo 
basis and readjudicate the issue of 
entitlement to an increased disability 
rating for bilateral hearing loss.  If 
the issues on appeal remain denied, a 
supplemental statement of the case should 
be provided to the Veteran and his 
representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KATHLEEN K. GALLAGHER

Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


